          Case 2:20-ms-00017 Document 4 Filed 04/24/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Terry L. Wike                                   Case No. 2:20-ms-00017
      Attorney at Law, Bar No. 7211
7                                                           ORDER OF SUSPENSION

8

9
10

11

12           On March 16, 2020, this Court entered an Order to Show Cause (“OSC”), mailed

13   via certified mail with a certified mail return receipt date of delivery of March 17, 2020.

14   (ECF No. 1) The OSC provided Mr. Wike with 30 days to respond with reasons why the

15   Court should not enter a reciprocal order of suspension following Mr. Wike’s suspension

16   by the Nevada Supreme Court. (Id.) Mr. Wike filed a response on April 6, 2020, agreeing

17   to a concurrent order of reciprocal suspension in response to the OSC. (ECF No. 3.) The

18   Court will thus enter this reciprocal order of suspension.

19          It is therefore ordered that Terry L. Wike, Bar No. 7211, is hereby suspended from

20   practice in the United States District Court for the District of Nevada.

21          DATED THIS 24th day of April 2020.

22

23
                                                MIRANDA M. DU
24                                              CHIEF UNITED STATES DISTRICT JUDGE

25

26

27
28
         Case 2:20-ms-00017 Document 4 Filed 04/24/20 Page 2 of 2


1                                 CERTIFICATE OF SERVICE

2          Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an

3    employee of the United States District Court, and that on this 24th day of April 2020, I

4    caused to be served a true and correct copy of the foregoing Order to Show Cause to

5    the following parties via certified mail, return receipt requested via the United States

6    Postal Service, in a sealed envelope, postage prepaid, to the following address:

7                        Terry L. Wike
                         c/o William Terry, Esq.
8                        530 South Seventh Street
                         Las Vegas, NV 89101
9

10         Certified Mail No.: 7019 0700 0001 7574 6772

11
                                /s/ Lorena Q.
12
                                Deputy Clerk
13                              United States District Court,
                                District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                2
